

117 S1564 IS: Veterans Legal Support Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1564IN THE SENATE OF THE UNITED STATESMay 11, 2021Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to provide support to university law school programs that are designed to provide legal assistance to veterans, and for other purposes.1.Short
 titleThis Act may be cited as the Veterans Legal Support Act of 2021.2.Department of
			 Veterans Affairs support for university legal clinics that assist
			 veterans(a)Support
 authorizedThe Secretary of Veterans Affairs may provide support to one or more university law school programs that are designed to provide legal assistance to veterans.(b)Eligible
 programsPrograms of university law schools which may receive support under subsection (a) may include programs that assist veterans with—(1)filing and appealing claims for benefits under laws administered by the Secretary; and(2)such other civil, criminal, and family legal matters as the Secretary considers appropriate.(c)Financial
			 support(1)In
 generalThe support provided a program under subsection (a) may include financial support of the program.(2)Limitation on
 amountThe total amount of financial support provided under subsection (a) in any fiscal year may not exceed $2,000,000.(3)FundingAmounts for financial support under subsection (a) shall be derived from amounts appropriated or otherwise made available to the General Operating Expenses account of the Veterans Benefits Administration.